Case 4:20-mj-04795-N/A-EJM Document1 Filed 08/03/20 Page 1 of 1

CRIMINAL COMPLAINT
GElectranieahy Submitted)

 

United States District Court DISTRICT of ARIZONA

 

United States of America DOCKET rn
s 20~O4795MNJ

 

 

Michael Dillon Allison; DOB: 1993; United States MAGISTRATE'S CASE NO,

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) Gi} and 1924 D(AWIO,

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1 (felony) On or about August 1, 2020, in the District of Arizona, Michael Dillon Allison, named herein
as defendant and conspirator, did knowingly and intentionally combine, conspire, confederate, and agree with other
persons, known and unknown, to transport certain illegal aliens, including Miguel Angel Rocila-Garcia and Susana
Angeles-Ruiz; in violation of Title 8, United States Code, Sectlons 1324(a)(1)(A) (ii) and 1324(a)(1)(A)(v)().

COUNT 2, (Felony) On or about August 1, 2020, in the Distrlot of Arizona, Michael Dillon Allison, knowing and
in reckless disregard of the fact that certain illegal aliens, including Miguel Angel Rocila-Garcia and Susana Angeles-
Ruiz, had come to, entered and remained in the United States in violation of law, did transport and move said. aliens
within the United States by means of transportation and otherwise, in furtherance of such violation of law; in violation
of Title 8, United States Code, Sections 1324(a)(1)(A) (id).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about August 1, 2020, in the District of Atizona (Benson), United States Border Patrol Agents (BPA) saw a
2020 silver Chevy Malibu with Colorado license plate BRFLS5, a rental car, on SR-80 at approximately mile marker
310, was pulled off on the side of the road, ‘The Chevy Malibu then merged on to SR-80 in front of the BPA. The BPA
was able to see a passenger moving atound and then laying down out of sight. The Chevy Malibu pulled over to let
the BPA pass, but the BPA slowed down and the Chevy Malibu quickly merged back onto SR-80 and then pulled into
the Texaco-patking lotin Benson, AZ. The BPA witnessed the driver going into the Texaco. The BPA pulled into the
Texaco parking lot and asked the passengers in the back seat to lower the window in English, but the passenger opened.
the door, The BPA asked the passenger, later identified as Miguel Angel Rocha-Garcia, if he was a U.S. Citizen but
he did not respond. The BPA asked the female passenger, later identified as Susana Angeles-Ruiz, if she had any
documents to be in the US legally and she responded no, The assisting BPA. spoking with the driver of the Chevy
Malibu, identified e ag Michael Dillion Allison.

{in a post Mitanda. statement, Michael Dillion Allison said ‘thet he was asked by his friend to help out some people

who's cat broke down, Allison stated he did not know the psople, he was giving them a ride because their car broke
down, Allison denled being offered any money, Allison admitted to using his phone to coordinate picking up the
passengers, Allison admitted to renting the Chevy Malibu,

‘The material witnesses, Miguel Angel Rocila-Garela and Susana Angeles-Ruiz, admitted to being Citizens of Mexico
and that they, or someone they knew, made the arrangemonts for them to be smuggled into the United States,

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE;

 

 

 

Detention Requested _ SIGNATURE OF COMPLAINANT
Belng duly sworn, I declare that the foregoing ts
true and correct to the best of my knowledge. OFFICIAL TITLE o
AUTHORIZED BY: AUSA JAA/mi\Y - |Bonder Patrol Agent ' Melby i

 

 

Swern by felephone x

 

 

 

SIGNATURE OF MAGISTRATE rs g DATE |
5. are August 3, 2020

 

 

Seo Weseral putes of Celmlant Procedure Redes 3, 5, and $4

 

 

 
